118 Ariz. 593 (1978)
578 P.2d 1022
James R. ARMSTRONG, Appellant,
v.
CITY COURT OF the CITY OF SCOTTSDALE, E.L. Boyle, Magistrate, City Prosecutor, City of Scottsdale; CITY OF SCOTTSDALE, Real Party in Interest, Appellees.
No. 1 CA-CIV 3942.
Court of Appeals of Arizona, Division 1, Department B.
March 9, 1978.
Rehearing Denied April 7, 1978.
Review Denied May 9, 1978.
Treon, Warnicke, Dann & Roush, P.A. by B. Michael Dann, Phoenix, for appellant.
Richard Filler, Scottsdale City Atty., Richard R. Zielinski, Scottsdale City Prosecutor, Lance F. Jacobs, Former Scottsdale City Prosecutor, Scottsdale, for appellees.
OPINION
EUBANK, Presiding Judge.
This case originated in the City Court of Scottsdale, where appellant Armstrong was charged with violating A.R.S. §§ 13-893(2) and 13-893(3).[1] The city court magistrate denied appellant's motion to suppress certain items of evidence. The appellant sought special action relief in the superior court, and appeals from the superior court's denial of that relief. See Rule 8(a), Rules of Procedure for Special Actions, 17A A.R.S. We affirm the superior court's dismissal of appellant's petition for special action.
The Judgment of the superior court simply contains a denial of special action relief, without specifying the reasons for the denial. In reviewing such a judgment, this court will uphold the trial court for any *594 valid reason disclosed by the record. See Camacho v. Gardner, 6 Ariz. App. 590, 593, 435 P.2d 719, 722 (1967), modified on other grounds, 7 Ariz. App. 483, 441 P.2d 249 (1968), vacated on other grounds, 104 Ariz. 555, 456 P.2d 925 (1969); Harmon v. Hanson's Pump & Machine Works, Inc., 4 Ariz. App. 107, 109, 417 P.2d 741, 743 (1966). Our review of the record in this case convinces us that the superior court properly denied special action relief.
A court's decision to accept a special action is discretionary. See Wicks v. City of Tucson, 112 Ariz. 487, 488, 543 P.2d 1116, 1117 (1975). Special action relief is only appropriate if other remedies are not equally plain, speedy, and adequate. See Genda v. Superior Court, County of Pima, 103 Ariz. 240, 242, 439 P.2d 811, 813 (1968); Caruso v. Superior Court, County of Pima, 100 Ariz. 167, 171, 412 P.2d 463, 465-66 (1966). Here, appellant has an adequate remedy by appeal to the superior court from the city court following the trial of his guilt or innocence. See A.R.S. § 12-124 (1956); Crouch v. Justice of Peace Court of Sixth Precinct, 7 Ariz. App. 460, 463, 440 P.2d 1000, 1003 (1968). If he is acquitted, no appeal is required. The expense and delay which appellant would experience in going through a trial and, if convicted, an appeal, does not, in our opinion, justify granting special action relief. See Caruso, supra. Under the circumstances, we find no error in the superior court's denial of special action relief in this case.
The denial of special action relief is affirmed, and the matter is remanded to the city court for trial or other appropriate disposition.
JACOBSON and OGG, JJ., concur.
NOTES
[1]  A.R.S. § 13-893 (1956) states:

A person is guilty of a misdemeanor who, with intent to injure or defraud:
* * * * * *
2. Makes a connection with a main or service line for conducting or supplying electricity in such manner as to procure electricity without it passing through the meter provided for measuring and registering the quantity consumed, or in any other manner so as to avoid payment therefor.
3. Injures or alters an electric meter or obstructs its action.